Opinion by
Mr. Justice Fell,
This action grows out of a difficulty which originated sixteen years ago between two sets of trustees claiming control of the property of a religious society. The controversy resulted in a number of suits in the civil and criminal courts of the county, and this is the fifth appeal arising from it which has reached this court. It is time it was ended. The action was in trespass for forcibly putting the plaintiff out of possession of two fields of a farm of forty acres which he had rented of the society. The plaintiff had planted one of the fields with corn and had partly prepared the other field for a crop of corn and tobacco. He remained in undisturbed possession of the balance of the farm.
The only assignments which need be considered relate to the measure of damages. The defendant at the time of the alleged trespass had been elected a trustee of the society and was acting as such. His title to the office was subsequently confirmed by the court of common pleas, but the decree was reversed on appeal. In taking possession of the fields he was acting under a claim of right, and was not guilty of a malicious or wanton trespass; and the extent of his liability was to make just compensation for the injury done the plaintiff. The learned judge so instructed the jury, but the difficulty was in determining the proper measure of compensation. The plaintiff claimed the full value of the crops which the defendant raised on the fields. The defendant contended that as to the field in which corn had been planted a few days before he took possession he was liable only for the value of the crop at the time of the trespass, and that the rental value of the acres taken was the measure of damages for the talcing of the field in which no crop had been planted.
Generally in estimating damages where no intentional wrong has been done, the value of the thing taken or destroyed is to be estimated as of the time of the illegal act. This rule applies to the destruction or removal of crops, and in estimating the value the actual value at the time of the trespass is to be taken. The *602conflict in the decisions where the property taken has been increased in value by the defendant, and the plaintiff claims the benefit of the increase without any allowance for the labor expended, is due to some extent to the technical rules applicable to the actions of trover, replevin and trespass. In Sedgwick on Damages, sec. 503, it. is said: “ But by the prevailing view the defendant, if he acted in good faith, is allowed the value of his labor; that is, the measure of damages is the value of the property as it was just before the defendant’s wrongdoing began.” Forsyth v. Wells, 41 Pa. 291, is cited as the leading case upon the subject. In the opinion in that case the Chief Justice said: “ Where the defendant’s conduct, measured by the standard of ordinary morality and care, which is the standard of the law, is not chargeable with fraud, violence or wilful negligence or wrong, the value of the property taken and converted .is the measure of just compensation. If raw material has, after Appropriation and without such wrong, been changed by manufacture into a new species of property, as grain into whisky, grapes into wine, fur into hats, hides into leather or trees into lumber, the law either refuses the action of trover for the new article or limits the recovery to the value of the original article.”
This action was in trespass for ousting the plaintiff of his possession of a part of a farm which he held as a tenant from year to year. The trespass which resulted in an ouster was but a single trespass, and until another entry had been made by the plaintiff he could recover for the single trespass only: Sedgwick on Damages, sec. 924. The damage was not to his crop, but to his leasehold, and it should be measured by the diminution in rental value. It should not be measured by the rental value of the fields taken, but by the injury to the whole. The loss of a single field by disarranging the operations of a farm as a whole may cause an injury much greater than the rental value of the acres taken. The real loss is the value of the use of the part taken in connection with that which remains, and it is measured by the difference in rental value. This measure is reasonably free of uncertainty, it is easy of ascertainment and of general application.
The learned judge was not asked to instruct the jury to apply this rule, and no evidence of the diminution of rental value was *603offered. The instruction on the measure of damages asked by the defendant could not have been given, and in the absence of any evidence applicable to the correct rule for the ascertainment of damages we do not consider it our duty to send the case back. The crops had been harvested and their value ascertained before the trial, and this value was a guide, if not the best, the best which the evidence furnished, for the jury. The general instruction on the subject, limiting the recovery to compensation for the loss sustained, was correct and full, and substantial justice seems to have been reached by the finding of the jury. While not approving all that was said as to the measure of damages, we have with some hesitation decided to allow the judgment to stand, and it is accordingly affirmed.